Case 7:18-cv-10204-PMH Document 48 Filed 04/12/19 Page 1of1
CHRISTOPHER RILEY

ATTORNEY AT LAW
12 WATER STREET
SUITE 405
WHITE PLAINS, NY 10604

(914) 428-4010
FAX (914) 948-4177

Email: rileyc1 @optonline.net

April 11, 2019

By ECF
Hon, Vincent L. Briccetti, USDI
Southern District of New York
300 Quarropas Street, Room 639
White Plains, NY 10601

Re: —Indig v. Village of Pomona
Case No. 18-cv-10204 (VB)
Dear Judge Briccetti:

- Please be advised the undersigned represents the defendants in the above
captioned matter.

Defendants consent to plaintiffs’ motion to amend plaintiffs’ complaint.

 

cc: Schiam Stone & Dolan LLP (by ecf)

 
